DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sampaio et al (Production, chemical characterization, and sensory profile of a novel spirit elaborated from spent coffee ground) in view of Hagiwara (US 2004/0180112 A1).
Claim 1 recites the following:
A method of preparing a distilled coffee spirit, the method comprising: 
reducing coffee beans to particles;
extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 35 °C;
separating the coffee bean particles from the aqueous solution to yield spent coffee bean particles;
forming a fermentation mixture by:
adding sugar to the spent coffee bean particles; 
adding water to the spent coffee bean particles; 
adding a fermentation agent to the spent coffee bean particles; 
fermenting the fermentation mixture to obtain a fermented solution; and
distilling the fermented solution to obtain the distilled coffee spirit.
In regard to claim 1, Sampaio et al discloses “a process for the production of a spirit from spent coffee ground (SCG), the chemical composition, and sensory profile of this distillate” 
--reducing coffee beans to particles;
--extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 90 °C;
--separating the coffee bean particles from the aqueous solution to yield spent coffee bean particles.
In regard to the recitation of forming the fermentation mixture, Sampaio et al discloses adding water to spent coffee ground (CSG) and obtaining a CSG extract be separation of liquid fraction (page 558 section 2.2. Hydrothermal process and fermentation medium).
Sampaio et al further discloses adding sucrose (i.e. sugar) to the fermentation medium (page 558 section 2.2) and Saccharomyces cerevisiae as a suitable yeast strain for fermentation (i.e. fermentation agent) (page 558 section 2.3).
Sampaio et al further discloses fermenting the fermentation mixture and further distilling the fermented product to obtain distilled coffee spirit (page 558 section 2.4).
Claim 1 differs from Sampaio et al in using the spent coffee ground (CSG) as a part of fermentation mixture. Sampaio et al does not specifically disclose the temperature of the aqueous solution during the extraction of coffee bean particles.  
Hagiwara discloses subjecting residue of roasted coffee beans to fermentation without preliminary forming an aqueous extract. Hagiwara discloses “a process for the production of alcohol coffee drinks which comprises the steps of adding a saccharide to an extraction residue of roasted coffee beans and fermenting the resulting mixture with the aid of a yeast for the brewing of alcoholic liquors”. In regard to the spent coffee beans particles, Hagiwara discloses:
[0006] The extraction residue of roasted coffee beans which is used as the raw material in the process of the present invention comprises grounds left after coffee extract is prepared from roasted coffee beans or a ground product thereof. Specific examples thereof include a residue left after roasted coffee beans or a ground product thereof is extracted with hot water or an aqueous solution of an alcohol such as methanol or ethanol; and a residue left after a hot water extract of roasted coffee beans is further extracted with an aqueous solution of an alcohol such as methanol or ethanol. 

More specifically as to the use of spent coffee grounds as a part of fermentation media, Hagiwara discloses:
[0004] The present inventor has made an investigation on the effective utilization of an extraction residue of roasted coffee beans which is usually dumped. As a result, it has unexpectedly been found that, if an extraction residue of roasted coffee beans is supplemented with a saccharide and fermented with the aid of a yeast for the brewing of alcoholic liquors (e.g., wine yeast), the alcoholic fermentation causes the aroma of coffee to be developed again in spite of the substantial absence of coffee extract in the extraction residue used as the raw material, and an alcoholic drink having a rich aroma of coffee and an excellent taste is obtained. The present invention has been completed on the basis of this finding. 
[0005] Thus, the present invention provides a process for the production of alcoholic drinks which comprises the steps of adding a saccharide to an extraction residue of roasted coffee beans and fermenting the resulting mixture with the aid of a yeast for the brewing of alcoholic liquors. 


In regard to the recitation of “extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 35 °C”, Hagiwara discloses:
[0006] The extraction residue of roasted coffee beans which is used as the raw material in the process of the present invention comprises grounds left after coffee extract is prepared from roasted coffee beans or a ground product thereof. Specific examples thereof include a residue left after roasted coffee beans or a ground product thereof is extracted with hot water or an aqueous solution of an alcohol such as methanol or ethanol; and a residue left after a hot water extract of roasted coffee beans is further extracted with an aqueous solution of an alcohol such as methanol or ethanol.
EXAMPLE 5 
[0025] The dry powder (hereinafter referred to as COBE) of an extraction residue left after roasted coffee beans were extracted with a 75% aqueous solution of ethanol was used as a raw material. Using this raw material, culture media having the basic compositions shown in Table 9 below were prepared, and 2 g/l of yeast extract (manufactured by DIFCO LABORATORIES Co.), 2 g/l of malt extract powder, 1 g/l of KH.sub.2PO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.), 0.5 g/l of (NH.sub.4).sub.2SO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.) and 0.24 g/l of MgSO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.) were added thereto. 

Therefore, Hagiwara discloses two separate embodiments, where roasted coffee been residue could be extracted either by hot water OR by an aqueous solution of an alcohol such as methanol or ethanol. It is under stood that aqueous solution of an alcohol such as methanol or ethanol as employed in Hagiwara is at ambient temperature, i.e. room temperature and therefore meets the limitation of “extracting the coffee beans particles in an aqueous solution at a temperature between 0° and 35C°” in claim 1. One of ordinary skill in the art would have been motivated to extract coffee bean particles using either hot/warm water or aqueous solution of an alcohol such as methanol or ethanol at ambient temperature, i.e. room temperature, as suggested by Hagiwara.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claim 2, Sampaio et al discloses sucrose (page 558 section 2.2).
In regard to claims 3 and 4, Sampaio et al discloses Saccharomyces cerevisiae as a suitable yeast strain for fermentation (i.e. fermentation agent) (page 558 section 2.3). In regard to claims 3, it is noted that Saccharomyces cerevisiae is brewer’s yeast.
In regard to claim 5, Sampaio et al discloses:
Fermentation assays were performed in a 6.5-L bioreactor (B. Braun Biotech International, Melsungen, Germany) containing 3.5 L of fermentation medium (180 g/L sucrose) inoculated with an initial cell concentration of 1 g/L (page 558 section 2.4).
In regard to claim 6, Sampaio et al discloses that the distilled coffee spirit properties could be improved by further aging (page 562 section 4. Conclusions). Sampaio et al is silent as to the aging of coffee spirit in the wooden barrel. However, aging of distilled spirits in the wooden barrel is a well-established practice in the art. Hence, one of ordinary skill in the art would have been further motivated to modify Sampaio et al and to further age distilled coffee spirit in the wooden barrel.
In regard to claims 7, 8 and 9, Sampaio et al discloses adding calcium carbonate as a buffering agent in order to adjust pH of the fermentation medium to 5 (page 558 section 2.2).
In regard to claim 11, Sampaio et al discloses maintaining fermentation at 30°C.
In regard to claim 10, Sampaio et al disclose the fermentation time of approximately 95 hours (page 560 Fig.1).

    PNG
    media_image1.png
    297
    468
    media_image1.png
    Greyscale



In regard to claim 12, Sampaio et al discloses that “[t]he free-biomass fermented broth was distilled in a system comprising a vigreux column of 36 cm of length, a condenser, and a 4 L flask filled with 2–2.5 L of fermented broth” (page 558 section 2.4). Sampaio discloses transferring all the obtained fermented broth to distillation.

Response to Arguments
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of claims’ amendments.
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.

Applicant respectfully submits that the Sampaio, alone or in combination, at least fails to teach or suggest “extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 35 °C”, as recited in amended Claim 1. The present application notes that extracting coffee bean particles at relatively lower temperatures provides unique benefits when the coffee bean particles are subsequently used in a fermentation mixture. “In this manner, a large proportion of the soluble solids remain within the coffee bean. Some examples of desirable soluble solids remaining within the bean include amino acids, proteins, fats, oils, and sugars. Particularly, residual sugars residing within the extracted coffee grounds provide an excellent fermentation substrate for the fermentation agent.” Specification as-filed, ^ [0008]. Applicant submits that coffee extraction is normally performed at much higher temperatures than 35°C, and generally, higher than 90°C. Sampiao discloses that “Spent coffee ground (SCG) was supplied by NovaDelta e Comercio e Industria de Cafes, Lda (Campo Maior, Portugal).” Section 2.1, pg. 558. Thus, Sampiao fails to teach or suggest, “extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 35 °C,” and because normal coffee extraction temperatures are much higher than the recited range, the claimed element is not inherent to the disclosure of Sampiao.
Furthermore, Applicant submits that Hagiwara fails to remedy the above deficiencies of Sampiao. Hagiwara discloses that “coffee drinks, as typified by canned coffee, are made by grinding roasted coffee beans, extracting the resulting powder with hot water or subjecting it to multistage extraction at high temperature and high pressure.” However, there is no teaching or suggestion in Hagiwara that would lead a skilled artisan to extract coffee bean particles in an aqueous solution at a temperature between 0 °C and 35 °C for use in a fermentation mixture.
For at least the reasons discussed above, Applicant submits that Claim 1 is novel and non-obvious over the cited references, alone or in combination. Applicant respectfully requests withdrawal of the rejections to Claim 1, and all its dependent claims.

[0006] The extraction residue of roasted coffee beans which is used as the raw material in the process of the present invention comprises grounds left after coffee extract is prepared from roasted coffee beans or a ground product thereof. Specific examples thereof include a residue left after roasted coffee beans or a ground product thereof is extracted with hot water or an aqueous solution of an alcohol such as methanol or ethanol; and a residue left after a hot water extract of roasted coffee beans is further extracted with an aqueous solution of an alcohol such as methanol or ethanol.
EXAMPLE 5 
[0025] The dry powder (hereinafter referred to as COBE) of an extraction residue left after roasted coffee beans were extracted with a 75% aqueous solution of ethanol was used as a raw material. Using this raw material, culture media having the basic compositions shown in Table 9 below were prepared, and 2 g/l of yeast extract (manufactured by DIFCO LABORATORIES Co.), 2 g/l of malt extract powder, 1 g/l of KH.sub.2PO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.), 0.5 g/l of (NH.sub.4).sub.2SO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.) and 0.24 g/l of MgSO.sub.4 (manufactured by Hayashi Pure Chemical Industry Co., Ltd.) were added thereto. 

Therefore, Hagiwara discloses two separate embodiments, where roasted coffee been residue could be extracted either by hot water OR by an aqueous solution of an alcohol such as methanol or ethanol. It is under stood that aqueous solution of an alcohol such as methanol or ethanol as employed in Hagiwara is at ambient temperature, i.e. room temperature and therefore meets the limitation of “extracting the coffee beans particles in an aqueous solution at a temperature between 0° and 35C°” in claim 1.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791